DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2020/0200995 A1).
With respect to Claim 1, Lee discloses an optical element driving mechanism, comprising: a movable portion (110, Figure 1) for connecting to an optical element (lens (not shown), ¶[0078]) having a main axis (Z-axis, ¶[0071]); a fixed portion (210, Figure 1), wherein the movable portion is movable relative to the fixed portion (see Figure 1 where 210 is fixed and 110 is movable); and a driving assembly (AF operation unit which includes 130-1, 130-2, 150, 160, 180 
With respect to Claim 2, Lee further discloses wherein the movable portion (110, Figure 1) comprises a first movable portion (110, Figure 1) and a second movable portion (140, Figure 1), and the driving assembly is at least partially disposed on the first movable portion, the second movable portion, and the fixed portion (210, Figure 1).
With respect to Claim 3, Lee further discloses wherein the driving assembly comprises two first magnetic elements (130-1 and 130-2, Figure 1) and two second magnetic elements (180 and 185, Figure 1), one of the first magnetic elements (130-1, Figure 1) is disposed on the first movable portion, another first magnetic element (130-2, Figure 1) is disposed on the second movable portion (140, Figure 1), and the second magnetic elements (180 and 185, Figure 1) are disposed on the fixed portion (210, Figure 1).
With respect to Claim 4, Lee further discloses wherein the driving assembly comprises two first magnetic elements (130-1 and 130-2, Figure 1) and two second magnetic elements (180 and 185, Figure 1), one of the second magnetic elements (180, Figure 1) is disposed on the first movable portion, another second magnetic element (185, Figure 1)is disposed on the second movable portion (140, Figure 1), and the first magnetic elements (130-1 and 130-2, Figure 1) are disposed on the fixed portion (210, Figure 1).
With respect to Claim 5, Lee further discloses wherein the driving assembly comprises two first magnetic elements and two second magnetic elements, one of the first magnetic elements is disposed on the first movable portion, one of the second magnetic elements is disposed on the second movable portion (140, Figure 1), and another first magnetic element and another second magnetic element are disposed on the fixed portion (210, Figure 1).
With respect to Claim 6, Lee further discloses two position sensors (170 and 180, Figure 1), wherein one of the position sensors (170, Figure 1) is at least partially disposed on the first movable portion and the fixed portion, and another position sensor (180, Figure 1) is at least partially disposed on the second movable portion (140, Figure 1) and the fixed portion (210, Figure 1).
With respect to Claim 7, Lee further discloses two position sensors (170 and 180, Figure 1) at least partially disposed on the first movable portion.
With respect to Claim 8, Lee further discloses a position adjusting element (160, Figure 1) disposed between the first connecting portion (120-1, Figure 1) and the fixed portion (210, Figure 1).
With respect to Claim 9, Lee further discloses wherein the height of the first movable portion (110, Figure 1) is greater than the height (see Figure 1) of the second movable portion (140, Figure 1) along the main axis.
With respect to Claim 10, Lee further discloses another first connecting portion (120-2, Figure 1), and the two first connecting portions (120-1 and 120-2, Figure 1) are positioned on a diagonal (see annotated Figure 1 below) of the first 
With respect to Claim 16, Lee further discloses a resilient element (185, Figure 1) disposed on the movable portion.
With respect to Claim 17, Lee further discloses wherein a center of the optical element driving mechanism (see Figure 1) has a distance that is greater than zero (distance is greater than zero) to the main axis when viewed along the main axis (see main axis in Figure 1).
With respect to Claim 19, Lee further discloses wherein the optical element driving mechanism is connected to the optical element (lens (not shown), ¶[0078]) through an optical module (150, Figure 1), and the optical module is in direct contact with the movable portion (110, Figure 1).
With respect to Claim 20, Lee further discloses wherein the optical module (150, Figure 1) is connected to the movable portion (110, Figure 1) at corners of the optical module (see Figure 1 where 150 and 110 connect), and the optical module is affixed to the movable portion (lens is part of the AF operation unit and is therefore affixed to the movable portion, ¶[0128]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0200995 A1) and in further view of Minamisawa et al., (US 20170017093 A1).
With respect to Claim 18, Lee teaches the optical element driving mechanism as claimed in claim 1 and the first connecting portion (120-1, Figure 1).
Lee fails to teach wherein the material of the first connecting portion comprises metal.
Minamisawa et al., teach an optical unit (title and abstract) wherein the material of the first connecting portion (36, Figure 7A) comprises metal (first contact spring 36 is made of metal, ¶[0077]).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Lee having the optical element with the teachings of Minamisawa et al., having a metal connection portion for the purpose of strength and durability. 

Allowable Subject Matter
Claims 11-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 11, though Lee (US 2020/0200995 A1) discloses “The optical element driving mechanism as claimed in claim 10, and the second movable portion (140, Figure 1)”, Lee fails to teach or suggest the aforementioned combination further comprising “two second connecting portions disposed on the diagonal of the second movable portion, movably connected to the first movable portion.”
With respect to claims 12-15, these claims depend on claim 11 and are allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        February 8, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872